DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi (JP 2011200586A). 

    PNG
    media_image1.png
    574
    827
    media_image1.png
    Greyscale


Regarding claim 1, Sakaguchi teaches a grasping treatment instrument (Figs. 1-4; [0006]) comprising: 
a jaw (Fig. 3: gripper 19; [0007]) including: 
a first rim and a second rim juxtaposed to a longitudinal axis of the jaw extending in a direction between a distal portion and a proximal portion of the jaw (Fig. 3: arm portions 77; [0037]), and 
a recess with a bottom surface formed between the first rim and the second rim (Annotated Fig. 3: recess; [0037]), the jaw being configured to be turnable around a first rotary axis intersecting with the longitudinal axis at the proximal portion (Fig. 3: shaft 46; [0034]); and 
a grasping member including a distal end region, proximal end region, and a ridge which is formed between the distal end region and the proximal end region of the grasping member, the ridge including a distal end and a proximal end, the distal end being positioned at a proximal side with respect to the distal end region of the grasping member, and the proximal end being positioned at a distal side with respect to the proximal end region of the grasping member (Annotated Fig. 3: gripper member 19a, ridge – Examiner considers the edge of electrode 19 as the “ridge”; [0035]), 
the grasping member being supported by the recess of the jaw such that the grasping member is turnable with respect to the jaw around a second rotary axis that is at a position between the distal end and the proximal end of the ridge on a distal side of the first rotary axis, the grasping member being configured to be turnable (Figs. 3, 5A-6: pin 84; [0035], [0046]-[0047]) between: 
a first position at which the grasping member is in contact with the bottom surface of the recess at a position on a distal side of the second rotary axis (Fig. 6 – which shows gripper 19 may pivot until it touches the edge of the recess; [0046]), and 
a second position at which the grasping member is in contact with the bottom surface of the recess at a position on a proximal side of the second rotary axis (Figs. 5A-5B; [0047]), wherein: 
when the grasping member is positioned at the first position, a component of the ridge between the second rotary axis and the distal end of the ridge protrudes an -2-Application No. 16/246,119opposite side from the bottom surface of the recess with respect to the first rim and the second rim (Fig. 6), and 
when the grasping member is positioned at the second position, a component of the ridge between the second rotary axis and the proximal end of the ridge protrudes to the opposite side from the bottom surface of the recess with respect to the first rim and the second rim (Figs. 5A-5B).

Regarding claim 2, Sakaguchi teaches the grasping treatment instrument according to claim 1, wherein, in a state in which the grasping member is in any position in a range between the first position and the second position, the ridge includes components between the distal end and the proximal end of the ridge that protrude to the opposite side from the bottom surface of the recess with respect to the first rim and the second rim (Figs. 5A-6). 

Regarding claim 3, Sakaguchi teaches the grasping treatment instrument according to claim 1, wherein, in a state in which the grasping member is in a neutral position, which is an intermediate position between the first position and the second position, the first rim and the second rim of the jaw extend in directions from the second rotary axis toward each of the distal portion and the proximal portion of the jaw so as to be inclined in directions away from the ridge of the grasping member (Fig. 3: arm portions 77).

Regarding claim 6, Sakaguchi teaches the grasping treatment instrument according to claim 1, wherein the grasping member is configured as an electrode having conductivity (Fig. 3: first electrode 80a; [0037]).

Regarding claim 8, Sakaguchi teaches the grasping treatment instrument according to claim 1, wherein: 
the grasping member includes a grasping surface with the ridge, and 
the grasping treatment instrument includes a grasping region which faces the grasping surface and which is configured to grasp a biological tissue between the grasping region and the grasping surface (Fig. 3: gripping surfaces 47; [0040]).

Regarding claim 9, Sakaguchi teaches the grasping treatment instrument according to claim 1, wherein: 
the ridge includes a plurality of first tooth tip regions between the distal end and the proximal end of the ridge, and all of the plurality of first tooth tip regions protrude to the opposite side from the bottom surface of the recess with respect to the first rim and the second rim, in a state in which the grasping member is in any position in a range between the first position and the second position (Figs. 3-4, 5A-6: gripper surfaces 47).

Regarding claim 10, Sakaguchi teaches the grasping treatment instrument according to claim 1, wherein the ridge includes: a first tooth tip ridgeline adjacent to the first rim of the jaw, and a second tooth tip ridgeline adjacent to the second rim of the jaw (Annotated Fig. 3 shows one side of the device but it is understood that the opposite side, which is not shown, is similar to the visible side and therefore, the second tooth tip ridgeline on the opposite side is configured similarly to the first tooth tip ridgeline on the visible side).

Regarding claim 11, Sakaguchi teaches the grasping treatment instrument according to claim 10, wherein: 
	the grasping member includes a pad member having an electrical insulation property, the pad member being formed between the first tooth tip ridgeline and the second tooth tip ridgeline, the pad member facing a grasping region of a treatment portion (Figs. 3-4: insulating portion 82; [0040]), the pad member includes: 
	a facing surface which faces the grasping region (Figs. 3-4: insulating portion 82 faces the grasping region between electrodes 80a and 80b), and 
	a pad inclined surface which is inclined toward the grasping region in a direction toward the distal side along the longitudinal axis (Fig. 6: insulating portion 82 is in an inclined position), and 
	the pad inclined surface protrudes to the opposite side from the bottom surface of the recess with respect to the first rim and the second rim (Figs. 3-4, 6: insulating portion 82).

Regarding claim 12, Sakaguchi teaches the grasping treatment instrument according to-4-Application No. 16/246,119 claim 10, wherein: 
the first tooth tip ridgeline includes: 
a plurality of first tooth tip regions which protrude toward the first rim and are formed between the distal end and the proximal end of the grasping member, and 
a first recessed region which is formed between the first tooth tip regions and which is recessed toward a back surface of the grasping member compared to the first tooth regions, between the distal end and the proximal end of the grasping member, and the second tooth tip ridgeline includes: 
a plurality of second tooth tip regions which protrude toward the second rim and are formed between the distal end and the proximal end of the grasping member, and 
a second recessed region which is formed between the second tooth tip regions and which is recessed toward the back surface of the grasping member compared to the second tooth tip regions (Figs. 3-4 show gripper surface 47 include a plurality of projections which comprise peaks and recesses between each peak; [0040]).

Regarding claim 13, Sakaguchi teaches the grasping treatment instrument according to claim 10, wherein: 
the grasping member includes a pad member disposed between the first tooth tip ridgeline and the second tooth tip ridgeline, the pad member having an electrical insulation property (Figs. 3-4: insulating portion 82; [0040]), and 
the grasping treatment instrument includes a grasping region which faces the pad member and which is configured to grasp a biological tissue between the grasping region and the pad member (Figs. 3-4: gripper surface 47 of gripper member 19b faces insulating portion 82).

Regarding claim 15, Sakaguchi teaches the grasping treatment instrument according to claim 10, wherein: 
the grasping member includes a grasping surface with the ridge (Annotated Fig. 3: gripping surface 47 and ridge),
the grasping treatment instrument includes a grasping region which faces the grasping surface and which is configured to grasp a biological tissue between the grasping region and the grasping surface (Annotated Fig. 3: grasping region), and -5-Application No. 16/246,119 
the distal end region of the grasping member is between a distal end of the first tooth tip ridgeline and a distal end of the second tooth tip ridgeline, the distal end region being configured to grasp the biological tissue in cooperation with the grasping region (Figs. 3, 5A-6: gripping surface 47; [0007]).

Regarding claim 17, Sakaguchi teaches the grasping treatment instrument according to claim 10, wherein: 
the proximal end region of the grasping member is on a proximal side of the first tooth tip ridgeline and the second tooth tip ridgeline, and 
at least part of the proximal end region is not exposed to an outside at the second position by the recess of the jaw (Annotated Fig. 3 shows the proximal end of gripper member 19a is between the tooth tip ridgelines and surrounded by connection portion 79).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Guerra (US 2007/0074807 A1).

Regarding claims 4 and 5, Sakaguchi teaches the grasping treatment instrument according to claim 1, wherein the jaw includes a cover on at least part of an outer circumferential surface on a side opposite to the bottom surface of the recess (Fig. 4: gripper support 76 surrounds a portion of arms 77 and connecting portion 79; [0034]) and wherein the first rim and the second rim of the jaw are formed as part of the cover, but fails to teach wherein the cover has an electrical insulation property
However, Guerra, in an analogous electrosurgical forceps device, teaches wherein a jaw includes a cover having an electrical insulation property ([0032]-[0033]). 
Guerra discloses a method for manufacturing an end effector assembly for use with electrosurgical instruments comprising an insulative outer housing (Figs. 2A-3B: outer housing 314; [0032]). The insulative outer housing does not interfere with the electrical connection of the conductive plate (Fig. 3A: plate 322), but rather helps limit or reduce known undesirable effects, such as stray current dissipation ([0033]). As taught by Guerra, it known in the art for end effectors to include a jaw member comprising a cover or coating made of electrically insulating material to improve the safety of electrosurgical devices by reducing the risk of such undesirable effects. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of Sakaguchi to manufacture the connecting portion (79) of the gripper member (19) from an electrically insulating material in order to yield the predictable result of safely treating tissue in a desired manner. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Kawaguchi (US 2013/0303949 A1). 

Regarding claim 14, Sakaguchi teaches the grasping treatment instrument according to claim 13, wherein the grasping treatment instrument is configured to transmit high-frequency energy ([0007], [0027]), but fails to teach wherein the grasping treatment instrument is configured to transmit ultrasonic vibration to the grasping region.
However, Kawaguchi, in an analogous electrosurgical forceps device, teaches wherein the grasping treatment instrument is configured to transmit ultrasonic vibration to the grasping region ([0035], [0041], [0046], [0061]).
Kawaguchi discloses a treatment device comprising a probe (52) which can transmit ultrasound vibrations and/or high-frequency current while treating living tissue ([0061]). Ultrasound vibrations and high-frequency current may be used independently or simultaneously to dissect, ablate, or coagulate tissue. Accordingly, Kawaguchi teaches that ultrasound vibrations and high-frequency current are known functional equivalents for treating tissue (MPEP 2144.06: II). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of Sakaguchi to apply ultrasonic vibrations instead of high-frequency energy to the grasping region in order to yield the predictable result of treating tissue in a desired manner. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Miyawaki (US 6193709 B1).


Regarding claim 16, Sakaguchi teaches the grasping treatment instrument according to claim 15, wherein: 
	the jaw includes a connection portion which connects between the first rim and the second rim and exposes at least part of the distal end region to an outside at the first position and the second position (Fig. 3: connecting portion 79), but fails to teach wherein the connection portion is configured to protect a distal side of the distal end region of the grasping member at distal side of the first rim and the second rim of the jaw. 
	However, Miyawaki, in an analogous grasping treatment device, teaches a connection portion which connects the first rim and second rim and is configured to protect a distal side of the distal end region of the grasping member at distal side of the first rim and the second rim of the jaw (Fig. 8: open close member 75, grasping member 78; col. 7, line 66-col. 8, line 21; col. 10, lines 5-39).
	Miyawaki discloses a jaw member (75) which covers a majority of a grasping member (78), including a portion of the distal end of the grasping member. Furthermore, the jaw member allows the grasping member to pivot and to be exposed to an outside at different positions during application. Since Sakaguchi and Miyawaki both teach tissue treatment devices comprising jaw members which at least partially surround a swinging grasping member, it is known in the art to include a portion of the jaw member which covers and protects the distal end of a grasping member while still allowing it to pivot within the jaw member. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of Sakaguchi to cover a portion of the distal end of the electrode (80A) by substituting the connection portion (79) of Sakaguchi with the jaw member (75) of Miyawaki in order to yield the predictable result of grasping and treating tissue in a desired manner (MPEP 2143(I)(B)). 

Conclusion
Accordingly, claims 1-6 and 8-17 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Poo (US 2015/0018856 A1) discloses an end effector assembly comprising a pivoting grasping member (Figs. 23-26: element 28) which moves between a first position and second position while grasping tissue. 
Hanna (US 2010/0057084 A1) discloses several embodiments of bipolar forceps which comprising pivoting grasping members within the jaw members (Figs. 2A-2D and 4A-4D. 
Masuda (EP 2074959 A1) discloses a device comprising a jaw member with serrated grasping surfaces. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached Mon-Thurs: 9AM~5PM and Fri: 9AM~2PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794